Filed pursuant to Rule 424(b)(3) File No. 333-153862 Grant Park Fund May 2009 Update June 23, Supplement dated June 23, 2009 to Prospectus dated March 25, 2009 Class May ROR YTD ROR Net Asset Value Net Asset Value per Unit A 1.6% -5.0% $81.5M $1,491.348 B 1.6% -5.3% $ 764.7M $1,286.089 Legacy 1 1.7% 0.0% $1.1M $1,000.459 Legacy 2 1.6% 0.0% $1.2M $999.807 GAM 1 2.0% 1.7% $1.3M $1,017.341 GAM 2 2.0% 1.7% $707.2K $1,016.651 GAM 3 1.8% 1.3% $2.0M $1,013.142 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary Agriculturals/Softs: Grains prices rallied on weak supply forecasts due to poor weather conditions in the Midwestern U.S.A devaluing of the U.S. dollar also played a major role in driving grains prices higher.Prices on lean hogs declined in May as a result of soft demand in the livestock markets. Currencies: The U.S. dollar declined sharply against counterparts as increased risk appetite in foreign markets spurred mass liquidations.Indications of economic recovery incited investment in higher-yielding currencies, moving the Japanese yen and Australian dollar higher for May. Energy:Crude oil markets moved higher as a weak U.S. dollar drove prices up.Adding to crude oil’s rally were supply concerns stemming from declining inventories and ongoing rebel attacks on West African oil production facilities. Equities:Improved investor sentiment sent most major equity indices higher last month.A number of positive global economic indicators, including increased U.S. consumer confidence and strong Japanese industrial production, prompted sidelined investors to re-enter the equity markets. Fixed Income:The U.S. Treasury markets declined sharply in May as speculators forecasted increased supply in the debt markets.Speculators in the fixed income markets liquidated positions, anticipating that the U.S. government will increase debt issuance to offset the current budget deficit. Metals:Benefitting from the devaluing of the U.S. dollar, the precious metals markets underwent a strong uptrend throughout May.Commodities investors, attempting to hedge long dollar positions, drove the gold markets up in excess of 9% during the month. Sincerely, David Kavanagh President Enclosures Daily fund performance is available on our website at www.grantparkfunds.com along with weekly commentary. Weekly performance information is also available on our performance hotline at (312)788-2272 or (866) 516-1574 (toll free) PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended May 31, 2009 STATEMENT OF INCOME Trading Income (Loss) Month to Date Total Year to Date Total Realized Trading Income (Loss) $ -5,441,909 $ -35,853,803 Change In Unrealized Income (Loss) 26,050,248 19,259,871 Brokerage Commission -195,105 -739,926 Exchange, Clearing Fee and NFA Charges -97,765 -1,013,737 Other Trading Costs -759,358 -3,105,337 Change in Accrued Commission -27,897 -150,131 Net Trading Income (Loss) 19,528,214 -21,603,063 Other Income Month to Date Total Year to Date Total Interest, U.S. Obligations $ 289,467 $ 2,059,898 Interest, Other 357,870 2,178,641 U.S. Government Securities Gain (Loss) -62,203 -300,487 Total Income (Loss) 20,113,348 -17,665,011 Expenses Month to Date Total Year to Date Total Management Fee $ 0 $ 0 Incentive Fee 1,709,075 3,193,228 Operating Expenses 180,020 834,855 Organization and Offering Expenses 202,229 1,457,773 Brokerage Expenses 4,599,659 21,448,142 Total Expenses 6,690,983 26,933,998 Net Income (Loss) $ 13,422,365 $ -44,599,009 Statement of Changes in Net Asset Value Month to Date Total Year to Date Total Beginning Balance $ 841,255,315 $ 643,595,209 Additions 1,970,274 274,676,991 Net Income (Loss) 13,422,365 -44,599,009 Redemptions -4,106,066 -21,131,303 Balance at MAY 31, 2009 $ 852,541,888 $ 852,541,888 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value ROR – Month to Date ROR – Year to Date A $1,491.348 54,634.37571 $81,478,889 1.6% -5.0% B $1,286.089 594,616.80940 $764,729,887 1.6% -5.3% Legacy 1 $1,000.459 1,116.35469 $1,116,867 1.7% 0.0% Legacy 2 $999.807 1,224.86190 $1,224,626 1.6% 0.0% GAM 1 $1,017.341 1,281.05850 $1,303,273 2.0% 1.7% GAM 2 $1,016.651 695.57989 $707,162 2.0% 1.7% GAM 3 $1,013.142 1,955.48726 $1,981,185 1.8% 1.3% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
